Petitioner resigned, and, following the determination by the association concerning which he complains, the resignation was accepted. This renders the present proceeding moot. Consequently, Special Term should not have reached the merits, and this court does not. Special Term, therefore, should have dismissed the petition, but not on the grounds assigned. Regrettable as it may be from petitioner’s point of view, the court may not, solely to assuage the hurt to him, personally or professionally, review his former status in the association, once that status has been removed by his voluntary act. In short, petitioner may not convert this proceeding into a nonmonetary equivalent of a remedy for defamation (see Angland v. Doe, 263 F. 2d 266; Hanes v. Pace, 203 F. 2d 225; Davis v. Cason, 185 Ga. 334). Concur—Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.